DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

Response to Arguments
Applicant argues that Vardi fails to disclose the limitation “… a diameter of the tissue stabilizer is less than a diameter of the cutter to permit tenting of the interatrial septum such that an aperture created by the cutter is larger than the diameter of the cutter.”  
In the embodiment of Figure 1 of Vardi, the diameter of the stabilizer (42) is clearly smaller than the diameter of the cutter (16)(the stabilizer 42 is an inflatable balloon having a variable diameter).  Vardi explains that the stabilizer (42) pulls tissue of the septum into the lumen (32) of the cutter (16), which results in tenting of the tissue [0064].  For emphasis, the stabilizer has a diameter smaller than the diameter of the cutter (16) and its lumen (32), allowing it to be pulled into the cutter lumen (32).  Vardi further explains that the tissue stabilizer (60) of Figure 1A is pulled proximally in the lumen (32) of the tissue cutter (16) and “the tapered cone 60 fits precisely within the lumen 32….” [0073].  Without using the same terminology as Applicant, Vardi clearly discloses the diameter of the stabilizer is smaller than that of the cutter.  Otherwise, the step of pulling tissue into the cutter so that it is held within the lumen of the cutter would be impossible.  
Vardi also clearly describes tenting of the tissue to provide a tissue aperture having a larger diameter than that of the cutter.  Vardi states at [0064]:  “Once the tissue is tented the cutter will cut the tissue 30 resulting in a larger aperture due to the tenting.”  “…it will allow for a larger aperture size.”  “If the physician desires a larger aperture for the patient, he will increase the amount of tenting pulling the tissue further into the lumen 32, creating a larger aperture when the cutting means 16 is applied.”  Vardi therefore discloses the claimed step of tenting tissue of an interatrial septum to create an aperture in tissue with a diameter greater than that of the cutter.
For clarification, Walters is only relied upon for teaching the concept of an expandable balloon being mounted on a catheter instead of a only a wire.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, 14-17, 19-23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. No. 2015/0359556 (Vardi et al.) in view of US Patent No. US Patent No. 2014/0277114 (Walters). 
Regarding claim 1, Vardi et al. disclose a method for treating heart failure [0036] that comprises the steps of: 
(a) advancing a tissue stabilizer (42) (Fig. 1) adjacent a first side of an interatrial septum (30) [0040], 
(b) advancing a cutter (16) [0055] adjacent a second side of the interatrial septum (30), wherein the cutter is mounted on a second catheter (10) that slidably receives a guidewire (40) upon which the stabilizer (42) is mounted; wherein the diameter of the cutter is greater than the diameter of the stabilizer (42) to permit tenting of the septum and to create an aperture in the septum that has a diameter greater than that of the cutter [0064];
 (c) retracting the stabilizer towards the cutter to tent the septum (30) before cutting the septum (see especially Figure 1 and [0040 & 0064 & 0073] for description of tenting the tissue);
(d) ablating tissue across the interatrial septum by advancing the cutter to excise interatrial tissue ([0066]); 
(e) capturing the excised interatrial tissue with cutter [0067]. 
Vardi fails to clearly disclose that the stabilizer (42) is mounted on a first catheter that is slidably received within the second catheter upon which the cutter is mounted.  While Vardi only illustrates a guidewire (40) for carrying the balloon stabilizer (42), Vardi does suggest the concept of mounting the balloon stabilizer (42) on a catheter with a[0063].  In the embodiment of Figure 1A, Vardi discloses the stabilizer (60) may be mounted on a catheter that is slidable relative to the catheter (10) to which the cutter is attached [0072].  
Walters discloses another guidewire (72) with an inflatable balloon (510) mounted at its distal end.  Walters teaches that the guidewire may be a hollow tube (500) carrying the inflatable balloon (510), such that the balloon is provided with a manes for inflation through the guidewire [0020].  Any tubular component is considered to meet the requirement of a “catheter.”  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the tissue stabilizer of Vardi to be mounted on a tubular catheter, as taught by Walters, as the modification merely involves a combination of known elongate members for carrying a balloon according to known methods that obtains a predictable result of a tubular catheter member having a lumen for providing an inflatable balloon with inflation medium.  This modification results in a second catheter to which the cutter is attached slidably engaged over the first catheter to which the stabilizer is attached.  
Regarding claim 10, Vardi discloses that the method creates an opening of sufficient size to relieve interatrial pressure [0009].
Regarding claim 11, the opening has a diameter in a range of 4-10 mm, which overlaps the claimed range of 5-12 mm.
	Regarding claims 14-16, the cutter and the tissue stabilizer are slidably engaged within a lumen of an introducer (50) (Figure 1). 
Regarding claim 17:  Vardi et al. discloses the location of the ablation is the fossa ovalis [0040; 0079].  
Regarding claim 19: the cutter (16) of Figure 1A has an open-end cylindrical shape. 
Regarding claim 20, the tissue stabilizer may comprise a barb (see hooking device 306 with barbs 312 in Figure 5; [0094]). 
Regarding claim 21, the method comprises the step of engaging the barb (312) with interatrial septal tissue throughout and after the cutting procedure [0094-0096].
Regarding claims 22 and 23, Vardi discloses that the method is performed by advancing the catheter into the right atrium of the heart and removing tissue from the right atrium [0022].  Looking at Figure 1, the right atrium would correspond with the left side of the tissue (30), such that the stabilizer (42) is positioned on the left atrial side of the septum.  
Regarding claim 25, Vardi discloses that the cutter diameter may be adjusted [0014, 0020]. 
In regards to claims 26-28, the tissue stabilizer (60) of Figure 1A is retracted into an opening (32) of the tissue cutter (16) and cut tissue is retrained within the lumen after excision [0073]. 
In regards to claim 29: a catheter (guidewire 40 of Figure 1 or catheter attached to stabilizer 60 I Figure 4) is coupled to the stabilizer (42) and comprises a puncture tip that penetrates tissue ([0065; [0072]). 
In regards to claim 30: Vardi discloses extending a guidewire through an initial puncture site in the interatrial septum at approximately a fossa ovalis to provide a working track for the tissue stabilizer into the left atrium [0065].

Claim(s) 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi et al. in view of Walters, as applied to claim 1 above, and further in view of US Patent App. Pub. No. 2014/02777045 (Fazio et al.).
 	Vardi fails to disclose the cut has a radio frequency element.  Fazio discloses another assembly for coring tissue in the heart that comprises a tissue stabilizer (40/76/86/96) slidably received within a tubular member defining a cutter (12) at its distal end.  Fazio teaches that the cutter may comprise a radio frequency element in order to reduce the force required to advance the tissue cutter through the septal wall [0077].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the cutter of modified Vardi to have a radio frequency element, as taught by Fazio, as the modification merely involves a combination of known surgical cutters according to known methods that obtains the predictable result of reducing the force required to cut tissue.
Regarding claim 32: Fazio teaches a configuration in which the cutter (12) extends distal to a distal end of the second catheter (8) to which it is attached (see especially Figures 2, 4A-B ;[0042]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cutter of modified Vardi to be fixed distal to a distal end of the second catheter, as the modification merely involves a combination of known tissue cutters according to known methods that obtains a predictable result of a cutter advanced to cut a section of tissue held by a tissue stabilizer.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771